IIowell, J.
These two oases present the same issues, and were instituted to prohibit John R. Conway, Mayor of the city of New Orleans, from commissioning and ordering on police duty any person or persons in said city, and the defendant Diamond from acting as Chief of Police in the said city, on the ground that the whole police power within the city of New Orleans is by law vested in the plaintiffs.
We have just found in the case of Diamond v. Cain that this ground is sustained by the law, and for the reasons assigned in said case, it is ordered that the judgments appealed from be reversed, and that there be judgment in favor of plaintiffs perpetuating the injunction in each case at the costs if the defendants respectively in both courts.